Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowability
 	Please refer to remarks and amended independent claims 2** and 14** that were filed on 16th December 2021.
	Terminal Disclaimer was filed by the applicant and approved by the Office on 27th January 2022.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Kobraei, US 2011/0202293 A1: a system and method for performing diagnostics on a device, such as an appliance, using a sub-meter device that measures power characteristics related to usage of the appliance within a HEM network and provides such data to a home energy controller or the like wherein the sub-meter device can include one or more sensors, such as a current transformer, Rogowski coil, shunt resistor, or hall effect sensor, for collecting data relating to at least one of real power consumption, reactive power consumption, line frequency, line voltage, power factor, leading/lagging voltage-current comparison, and apparent power, etc. 

2. Wada, US 2013/0145183 A1: a management system which continuously provides services while attaining efficient power management even in an apparatus configured by a plurality of functions as a power control target apparatus is provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        27th January 2022